Mr. Chief Justice Moore,
after making the foregoing statement, delivered the opinion of the court.
1. It is contended by counsel for defendants that the only issue made by the pleadings is as to whether *543the apparatus so furnished by plaintiffs complied with the terms of their guaranty, and that, the court having found that it did not, the suit should have been dismissed, and hence it was error to find that the defendants refused to permit plaintiffs to perform their engagements, or that the work and labor performed and materials furnished were of any reasonable value. The defendant’s answer was in the nature of a plea of avoidance in law, which admitted the execution of the contract, but denied any liability thereunder by reason of plaintiff’s default in failing to supply such apparatus as they had agreed ,to furnish: 4 Enc. Pl. & Prac. 666. The allegations of this plea having been denied, the chief question to be determined is whether the temperature could be raised, by the means so furnished, to 70° Fahrenheit when the temperature outside was at zero. The allegations of the respective parties afford the foundation, and the proof corresponding therewith constitutes the superstructure erected thereon, which, when considered together, will support the decree; and, under this rule, it has been held that a decree in a suit must correspond with the allegations of the pleadings, and that, when it is predicated upon findings made from evidence whieh is not relevant to the issue, the decree cannot be upheld: Bender v. Bender, 14 Or. 353 (12 Pac. 713); Woodward v. Oregon Railway and Navigation Company, 18 Or. 289 (22 Pac. 1076); Knahtla v. Oregon Short Line Railway Company, 21 Or. 136 (27 Pac. 91). No issue having been raised on the question of plaintiffs’ offer or defendants’ refusal to permit them to make a *544proper test of the apparatus, there was error in the-, court’s finding thereon.
2. It is true, the circuit court found that the-required temperature could not be obtained by the means furnished; but, the cause being tried here denovo on the evidence submitted in the court below,, this court will draw its own conclusions * therefrom..
Reviewing the evidence, the most important fact to-be deduced from it is whether the apparatus possesses the requisite capacity to heat the rooms to the extent agreed upon. It is conceded that plaintiffs supplied the heater, tanks, pipes, and radiators according to contract, put them in their proper positions in the house, made the necessary connections, and turned the water into the apparatus, from which there was no leakage, thereby demonstrating, that the joints were water-tight. The plaintiffs called R. McKay as a witness, who testified that he and one B. Singer, a plumber and gas-fitter, who had adjusted the apparatus, tested its capacity by starting a fire in the heater at about eleven o’clock in the forenoon, which they maintained until about five o’clock that evening, at which time they left the building; but, returning the next day, they renewed the fire, and succeeded in raising the temperature, which was about 40° or 45° without, to 74° in the hall and 73° in the dining room; whereupon they sent for defendants’ architect to examine the apparatus, with a view to obtaining his approval of the same, but, a carpenter having taken off the front door in the meantime, the temperature had fallen to 54° before he arrived. Several expert wit*545nesses testified that Haswell’s Engineers’ and Mechanics’ Pocket Book (thirty-first revised and enlarged edition, published in 1875, by Harper & Brothers, Franklin Square, New York) is a standard work upon the several subjects therein treated, and thereupon page 588 thereof was- offered in evidence, which reads as follows: “Warming Buildings and Apartments by Low Pressure Steam (one and one-half to two pounds) or Hot Water. One square foot of plate or pipe surface will heat from forty to one hundred cubic feet of inclosed space to 75° in a latitude where the temperature ranges from 10° or 10° below zero. The range from forty to one hundred is to meet the conditions of exposed or corner buildings, of buildings less exposed, as the intermediate ends of a block, and of rooms intermediate between the front and rear. As a general rule, one square foot will heat seventy-five cubic feet of air in outer or front rooms, and one hundred in inner rooms. Plaintiffs’ expert witnesses testify that one square foot of radiating surface will heat, on an average, seventy cubic feet of inclosed space in the latitude of Portland, Oregon, where the temperature very rarely falls to zero. The opinion of these witnesses in respect to the capacity of the apparatus in question is, no doubt, influenced to some extent by the fact that defendants’ house has no large windows and being protected by a brick fire wall on one side, and sheltered by a building on another, is not very much exposed to cold weather. One of defendants’ expert witnesses, however, says that there is very little difference between a corner and an inside house, for *546the reason that no high winds were ever known to prevail in this climate. It is admitted that the boiler placed in defendants’ building has a capacity for heating seven hundred square feet of radiating surface, and that, if one square foot of radiation equal seventy cubic feet of inclosed space, it will require not more than six hundred and fifteen and one-third square feet of radiation to heat the house to the required degree, and that plaintiffs placed in the several rooms twenty-seven radiators, aggregating six hundred and fifty-four and one third square feet of radiation. It will-thus be seen that, if the ratio existing between the square feet of radiating surface and the cubic feet of inclosed space be correct, the boiler possessed ample capacity, and the radiators afforded a sufficient number of square feet of exposure, to heat the building properly. The important inquiry, therefore, is to ascertain the ratio in question, for upon its proper solution the decision must necessarily hinge.
The only evidence that tends to controvert the ratio assumed is the fact that the temperature in the building was never raised, probably, to the required standard by the means supplied, and the opinion of <0. C. Clark, an expert witness, called by defendants, who testifies, in substance, that a No. 23 Boynton heater carries seven hundred feet of radiation, and that the radiation in the house is about six hundred and fifty square feet;- that the boiler is large enough for the radiation, but the radiation is not sufficient for the house; that he had not personally examined the apparatus in question, but he was certain that, with less radiation than one square foot to forty feet *547of inclosed space, the temperature could not be raised from zero outside the building to 70° Fahrenheit within. This witness, having had much experience in heating buildings, appears to be thoroughly conversant with the subject, and no one can read his testimony without being impressed, with the belief that his opinion was the result of careful consideration on his part; yet we feel that the ratio so given by him is overborne by the .weight of evidence. It is true that other witnesses called by defendants testify that, in their opinion, the apparatus in question will not heat the building to the required degree of temperature, under the conditions imposed; but they do not testify concerning this ratio, nor assign any reason for their opinion, except the general belief that the heater is too small for the purpose for which it was furnished. A. N. Church, a plumber and gas-fitter, being called as a witness for defendants, says that he sent a man to test the heater, who maintained a fire therein for four hours, and that, while the temperature was 76° outside the building, he could obtain, but 72° within the rooms; that two large circulating coils in the hall did not get warm, but the rest of the coils got as hot as was necessary; and that he did not touch these two coils, nor intend to do so. E. J. Church, who assisted in making this test, being called as a witness, corroborates A. N. Church, and says that every radiator in the building got hot except the two coils in the hall, and that, if the hot water had circulated in them, it would have increased the temperature throughout the house. William Stokes, architect of defendants’ building, says that the radiators have *548an air valve, which, when unopened, causes an air chamber to be formed, which prevents circulation; that he discovered the water did not circulate, but did not inform the persons who were attempting to test the apparatus of this fact as it was not his place to tell them what was wrong, but it was their duty to know what to do. The deposition of plaintiff B. Goldsmith shows that when the test of the apparatus was made by McKay the house was unfinished and damp, without carpets, furniture, curtains, or shutters, and unoccupied; that carpets,- curtains, and shutters tend to exclude the cold, and to retain the heated atmosphere; that when a room is furnished, a quantity of air, equivalent to the number of cubic feet contained in the furniture, is displaced, thereby rendering it unnecessary to heat the space so occupied; that it is customary, and was also contemplated when the contract was entered into with Mrs. Elwert, that the final test would be made, and the maximum degree of temperature obtained, when the house was finished, the walls dry, and the rooms furnished and occupied; and that the time necessary to make a proper test of the heating capacity of the apparatus is from seven to ten days.
It is very evident that the test of the heater made by the defendants’ witnesses was very unfair; for knowing that, if the air was permitted to escape from the coils, — which could be easily liberated by opening the valves, — -the heated water would circulate in the pipes and radiators, thereby increasing the temperature in the building, they purposely made no effort in that direction. While it does not positively appear *549that the temperature in the house was ever raised, by the means provided for that purpose, to the required standard under the conditions agreed upon, and it is very doubtful if that fact can ever be demonstrated, for the reason that the temperature very rarely falls to zero in the latitude of Western Oregon, yet we think the preponderance of the evidence fairly shows that the heater, pipes, and radiators are capable of generating the stipulated degree of heat, under the circumstances recited in the contract; and, such being the case, plaintiffs were entitled to recover the contract price of the apparatus, and to a foreclosure of their lien.
3. The court having found that the reasonable value of the articles so supplied and the work and labor performed in placing them in position was but $640, for which it gave a decree, and plaintiffs having failed to appeal therefrom, any error of the court in that respect must be deemed to have been waived by such failure (Shirley v. Burch, 16 Or. 83, 8 Am. St. Rep. 273, 18 Pac. 351; Thornton v. Krimbel, 28 Or. 271, 42 Pac. 995; Cooper v. Thomason, 30 Or. 162, 45 Pac. 295); and hence it follows that the decree is affirmed.
Affirmed.